The property in dispute is a tract of land situate in Hertford County, and known as lot No. 1 in the J. H. Connor division of lands. The plaintiff offered in evidence an unbroken and connected chain of title for the said property, making out a prima facie case. The defendant then offered deeds and muniments of title tending to show, as he alleges, a superior right or paramount claim to the same property. But there is a conflict in the evidence as to whether (126)    the defendant's deeds cover the locus in quo. This was a matter which the jury alone could settle. The intimation of his Honor was, therefore, erroneous and prejudicial to the plaintiff's cause.
The other questions debated before us are not now presented for decision. The cause should have been submitted to the jury.
Reversed.